DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 8 (Currently Amended)
Claims 2, 4-7 and 10-13 (Original)
Claims 3, 9 and 14-17 (Canceled)
	
Response to Arguments
The applicant's amendments and arguments filed on 10/19/2020 have been fully considered but are moot because the applicant's amendments has necessitated the new ground(s) of rejection presented in this office action.
Accordingly, THIS ACTION IS MADE FINAL.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 8 and 10-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 8, the disclosure fails to set forth “a high voltage bus electrically inter-connecting the cells and electrically connected to the processor” (lines 7-8).  That is, there doesn’t appear to be support in the originally filed Specification providing support for the newly added recitations. Thus, it appears the recitation introduces new matter to the Disclosure (Note: the originally presented Fig. 1 and 2a, show a high voltage bus electrically is connected to a circuitry controlled by a processor).
Claims 10-11 are rejected under 112(a) because they are dependent of claim 8 and inherit the deficiencies of claim 8.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 


Claims 1-2, 4-5, 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (U.S. 2014/0184165), in view of Washiro (U.S. 2013/0063255) and further in view of Tang (U.S. 2013/0127399).

Regarding claim 1, Takahashi teaches a battery system (100, Fig. 1; [0066]) comprising: a cell (101, Fig. 1B); and a substrate (substrate of 104+107+105, Fig. 1B; [0075]) directly mounted on the cell (101, Fig. 1) and including circuitry (104+107+105, Fig. 1B) defining a processor (CPU 710 of 705, Fig. 6; [0156] included in 105, Fig. 1; [0070] [0155]) configured to generate data ([0067]) about the cell (101, Fig. 1), 
an antenna (6609, 6610, Fig. 21C, coupled to 107, Fig. 1; [0480]),  

    PNG
    media_image1.png
    469
    718
    media_image1.png
    Greyscale

a coupler (that is coupling 107 to MCU 105, Fig. 1B; 107 coupled to antenna 6609, 6610, Fig. 21C; [0485]) configured to selectively direct signals (abstract; [0213] [0216]) from the processor (CPU 710 of 705, Fig. 6; included in 105, Fig. 1) containing the data ([0067] [0068]) to each of the antenna (6609, 6610, Fig. 21C [0485]). 
Takahashi does not explicitly teach a power line communication (PLC) interface (although Takahashi briefly discloses PLC [0073], line 5) wherein the PLC interface is configured to direct energy from at least some of the signals onto the high voltage bus.
Washiro teaches a PLC ([0002], lines 7-11 [0004]), wherein the PLC interface (118+116, Fig. 1) is configured to direct energy from at least some of the signals (abstract, lines 7-17; [0013] [0043]) onto the high voltage bus ([0087], lines 3, high voltage signal on the power line PL, Fig. 1); a frequency selective coupler (108+104+112, Fig. 1) ([0073] [0112] [0116]) configured to selectively direct signals 
	The combination does not explicitly teach a plurality of cells; one of the cells; (a high voltage bus) electrically inter-connecting the cells together and electrically connected to the circuitry.
	Tang teaches a plurality of cells (26, Fig. 13); a high voltage bus (HV Bus 46, Fig. 13; [0083]) electrically inter-connecting the cells together and electrically connected to the circuitry (31+28+26 controlled by 14, Fig. 13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of cells and associated circuit of Tang’s into Takahashi’s, in view of Washiro’s, in order to prevent the battery cells from being overcharged or undercharged by cell balancing ([0004]; Tang). 
Regarding claim 2, Takahashi teaches the battery system of claim 1, in view of Washiro and further in view of Tang. Takahashi does not explicitly teach (wherein the coupler is) frequency selective.
Washiro teaches the coupler (104+112+118, Fig. 1) is frequency selective ([0118], lines 1-3, 11-12; [0119]). It would have been obvious to one of ordinary skill in the art 
Regarding claim 4, Takahashi teaches the battery system of claim 1, in view of Washiro and further in view of Tang. Takahashi does not explicitly teach wherein the signals are radio frequency signals.
Washiro teaches the signals (abstract, lines 7-17; [0013] [0043]) are radio frequency signals ([0118], lines 1-3, 11-12; [0119]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the radio frequency signals of Washiro’s into Takahashi’s, in view of Tang’s, in order to provide compatible signals for a high frequency power line communication circuit ([0091]-[0093]; Washiro).
Regarding claim 5, Takahashi teaches the battery system of claim 1, in view of Washiro and further in view of Tang. Takahashi does not explicitly teach (wherein the circuitry further defines) a radio configured to generate the signals.
Washiro teaches a radio (150, Fig. 4; [0099] [0118], lines 1-3, 11-12) configured to generate the signals (abstract, lines 7-17; [0013] [0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the circuitry further defines a radio configured to generate the signals of 
Regarding claim 8, Takahashi teaches a battery system (100, Fig. 1; [0066]) comprising: a substrate (substrate of 104+107+105, Fig. 1B; [0075]) (or 6606 including circuitry 6607 mounted on cell 6600, Fig. 21B; [0480]) directly mounted on the cell (101, Fig. 1); an antenna (6609, 6610, Fig. 21C, coupled to 107, Fig. 1; [0480]), and a processor (CPU 710 of 705, Fig. 6; [0156] included in 105, Fig. 1; [0070] [0155]) each mounted on the substrate (substrate of 104+107+105, Fig. 1B; [0075]) (or 6606 including circuitry 6607 mounted on cell 6600, Fig. 21B; [0480]); and
wherein a coupler (that is coupling 107 to MCU 105, Fig. 1B; 107 coupled to antenna 6609, 6610, Fig. 21C; [0485]) is configured to selectively direct signals ([0213] [0216]), that include measured data ([0067] [0068]) about the cell(101, Fig. 1), transmitted from the processor (CPU 710 of 705, Fig. 6; included in 105, Fig. 1) to antenna (6609, 6610, Fig. 21C; [0485]).
Takahashi does not teach a frequency selective coupler; a power line communication (PLC) interface (although Takahashi briefly mentions PLC in [0073], line 5) wherein the PLC interface is configured to direct energy from at least some of the signals onto the high voltage bus.
Washiro teaches a PLC ([0002], lines 7-11 [0004]); a frequency selective coupler (108+104+112, Fig. 1) ([0073] [0112] [0116]) configured to selectively direct signals (abstract, lines 7-17; [0013] [0043]) from the processor (110, Fig. 1; [0091] [0092]) to 
wherein the PLC interface (118+116, Fig. 1) is configured to direct energy from at least some of the signals (abstract, lines 7-17; [0013] [0043]) onto the high voltage bus ([0087], lines 3, high voltage signal on the power line PL, Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a frequency selective coupler; wherein the PLC interface is configured to direct energy from at least some of the signals onto the high voltage bus of Washiro’s into Takahashi’s, in order to provide a high frequency power line communication circuit ([0091]-[0093]; Washiro).
	The combination does not explicitly teach a plurality of cells; one of the cells; (a high voltage bus) electrically inter-connecting the cells and electrically connected to the processor.
	Tang teaches a plurality of cells (26, Fig. 13); a high voltage bus (HV Bus 46, Fig. 13; [0083]) electrically inter-connecting the cells and electrically connected to the circuitry (31+28+26, Fig. 13; [0028]) controlled by a processor (14, Fig. 13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of cells and associated circuit of Tang’s into Takahashi’s, in view of Washiro’s, in order to prevent the battery cells from being overcharged or undercharged by cell balancing ([0004]; Tang)

Regarding claim 10, Takahashi teaches the battery system of claim 8, in view of Washiro and further in view of Tang. Takahashi does not explicitly teach wherein the signals are radio frequency signals.
Washiro teaches the signals (abstract, lines 7-17; [0013] [0043]) are radio frequency signals ([0118], lines 1-3, 11-12; [0119]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the radio frequency signals of Washiro’s into Takahashi’s, in view of Tang’s, in order to provide compatible signals for a high frequency power line communication circuit ([0091]-[0093]; Washiro).
Regarding claim 11, Takahashi teaches the battery system of claim 8, in view of Washiro and further in view of Tang. Takahashi does not explicitly teach further comprising a radio (mounted on the substrate) configured to generate the signals.
Washiro teaches a radio (150, Fig. 4; [0099] [0118], lines 1-3, 11-12) mounted on the substrate (corresponding substrate of 150 included in 108, Fig. 4) configured to generate the signals (abstract, lines 7-17; [0013] [0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a radio (mounted on the substrate) configured to generate the signals of Washiro’s into Takahashi’s, in view of Tang’s, in order to provide compatible signals for a high frequency power line communication circuit ([0091]-[0093]; Washiro).
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (U.S. 2014/0184165), Washiro (U.S. 2013/0063255) and Tang (U.S. .
Regarding claim 6, Takahashi teaches the battery system of claim 1, in view of Washiro and further in view of Tang, wherein the substrate (substrate of 104+107+105, Fig. 1B; [0075]) (or 6606 including circuitry 6607 mounted on cell 6600, Fig. 21B; [0480]) is mounted to the cell (101, Fig. 1).
The combination does not explicitly teach via a thermally conductive adhesive.
Tyler teaches a thermally conductive adhesive (claim 16, line 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a thermally conductive adhesive of Tyler’s into Takahashi’s, in view of Washiro’s and further in view of Tang’s, in order to dissipate heat.
Regarding claim 12, Takahashi teaches the battery system of claim 8, in view of Washiro and further in view of Tang. The combination does not explicitly teach further comprising a thermally conductive adhesive (between the substrate and cell).
Tyler teaches a thermally conductive adhesive (claim 16, line 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a thermally conductive adhesive of Tyler’s into Takahashi’s, in view of Washiro’s and further in view of Tang’s, in order to dissipate heat.
Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (U.S. 2014/0184165), Washiro (U.S. 2013/0063255) and Tang (U.S. 2013/0127399), as applied above in claims 1 and 8, and further in view of Sobue (U.S. 2008/0100266).
Regarding claim 7, Takahashi teaches the battery system of claim 1, in view of Washiro and further in view of Tang. The combination does not explicitly teach (wherein the substrate is) electrically isolated (from the cell).
Sobue teaches the substrate is electrically isolated (claim 6, last 3 lines). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate electrically isolated substrate(s) of Sobue’s into Takahashi’s, in view of Washiro’s and further in view of Tang’s, in order to prevent interference.
Regarding claim 13, Takahashi teaches the battery system of claim 8, in view of Washiro and further in view of Tang. The combination does not explicitly teach (wherein the substrate is) electrically isolated (from the cell).
Sobue teaches the substrate is electrically isolated (claim 6, last 3 lines). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate electrically isolated substrate(s) of Sobue’s into Takahashi’s, in view of Washiro’s and further in view of Tang’s, in order to prevent interference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DUNG V BUI/
Examiner, Art Unit 2859
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        July 12, 2021